DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election 
In response to the Restriction/Election requirement dated 24 May 2022, Applicant’s election, made without traverse, of claims 1, 2, 4-9, and 11-14 (Group I) in the reply filed on 22 June 2022 is hereby acknowledged.
Claims 15-18 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Status and Minor Claim objections
Claims 1, 2, 4-9, and 11-14 are currently being examined.  Claims 3 and 10 were canceled in a preliminary amendment.
The independent claim should begin with the article “A” and the dependent claims should begin with the article “The”.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopes Ribeiro (US Patent Application Publication No. 2017/0036859).
With respect to independent Claim 1, Lopes Ribeiro discloses the limitations of independent Claim 1 as follows:
Modular storage and order picking system, comprising:	   
a storage unit having a plurality of through-flow channels arranged perpendicular to the storage unit for receiving a plurality of storage containers for storing articles,	(See Abstract; Pars. 0112-0119, 0143; Figs. 1, 2, 6-8; Ref. Numerals "Unit"(storage unit), 9(through-flow channels), 8(storage containers), "product"(articles)
an order picking unit arranged on one or both end faces of the storage unit and having one or more dispensing spaces for removing articles and one or more target spaces for collating articles relating to an order or partial order,	(See Pars. 0014, 0122, 0148; Fig. 8; Ref. Numerals 53(order picking unit), 16(dispensing spaces), "order consolidation"(collating articles)
at least one conveyor unit arranged along the longitudinal axis of the storage unit for conveying storage containers between the storage unit and the order picking unit,	(See Pars. 0014, 0119, 0121, 0122, 0148; Fig. 8; Ref. Numerals 8(storage containers), 14(conveyor unit), 53(order picking unit), "Unit"(storage unit)
wherein the storage unit has a self-supporting frame structure, on which the order picking unit and the conveyor unit are mounted in a manner detachably connected to one another, and	(See Abstract; Pars. 0015, 0017, 0113, 0149; Figs. 4, 8, 11; Ref. Numeral "Unit"(storage unit), 9(through-flow channels), 14(conveyor unit), 53(order picking unit)
wherein the storage unit, the order picking unit and the conveyor unit are functionally connected to one another by means of detachable mechanical and electrical plug-in connections.  	(See Abstract; Pars. 0007, 0015-0017, 0019, 0113, 0149-0152; Figs. 4, 8, 10, 11; Ref. Numeral "Unit"(storage unit), 14(conveyor unit), 53(order picking unit)

With respect to Claim 2, which depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Lopes Ribeiro discloses as follows:
Modular storage and order picking system according to claim 1, which is not permanently connected to the floor or to a building and wherein the self-supporting frame structure stands on the floor and the through-flow channels, the order picking unit and the conveyor unit are connected thereto.  	(See Abstract; Pars. 0015, 0017, 0113, 0149; Figs. 4, 8; Ref. Numeral "Unit"(storage unit), 9(through-flow channels), 14(conveyor unit), 53(order picking unit)

With respect to Claim 4, which depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Lopes Ribeiro discloses:
Modular storage and order picking system according to claim 1, wherein the self-supporting frame structure is configured with dimensions corresponding to the internal dimensions of a standard container or to the maximum dimensions of a semi-trailer.  	(See Abstract; Pars. 0015, 0017, 0113, 0149; Fig. 4; Ref. Numeral "Unit"(storage unit)

With respect to Claim 5, which ultimately depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.  With respect to Claim 5, Lopes Ribeiro discloses:
Modular storage and order picking system according to claim 4, wherein the storage unit is shaped as a cuboid with the self-supporting frame structure on the outside, said self-supporting frame structure being formed by suspended flat bar.  	(See Abstract; Pars. 0015, 0017, 0113, 0149; Fig. 4; Ref. Numeral "Unit"(storage unit)

With respect to Claim 8, which depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Lopes Ribeiro discloses:
Modular storage and order picking system according to claim 1, wherein the conveyor unit has conveyor means extending on both sides along the longitudinal axis of the storage unit.  	(See Pars. 0014, 0122, 0148; Fig. 8; Ref. Numerals 14(conveyor unit), "Unit"(storage unit)  

With respect to Claim 9, which ultimately depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 and Claim 8 which are incorporated herein by reference.   With respect to Claim 9, Lopes Ribeiro discloses as follows:
Modular storage and order picking system according to claim 8, wherein the conveyor means are held by add-on frames which can be detachably connected to the frame structure.  (See Pars. 0014, 0119, 0122, 0148; Fig. 8; Ref. Numerals 8(storage containers), 14(conveyor unit)

With respect to Claim 11, which ultimately depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 and claim 8 which are incorporated herein by reference.  With respect to Claim 11, Lopes Ribeiro discloses:
Modular storage and order picking system according to claim 8, wherein the order picking unit has buffer spaces above or below the target spaces, said buffer spaces being served by the conveyor means.  	(See Pars. 0014, 0122, 0148; Fig. 8; Ref. Numerals 9(through-flow channels), 14(conveyor unit), 53(order picking unit), 16(dispensing spaces), "order consolidation"(collating articles)

With respect to Claim 12, which depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 12, Lopes Ribeiro discloses as follows:
Modular storage and order picking system according to claim 1, wherein the order picking unit has an inventory management computer which records the position of the storage containers in the storage unit and enables direct access to individual storage containers.  (See Abstract; Pars. 0003, 0014, 0118, 0119, 0123, 0148; Ref. Numerals "Unit"(storage unit), WMS(management computer)

With respect to Claim 13, which ultimately depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.  With respect to Claim 13, Lopes Ribeiro discloses:
Modular storage and order picking system according to claim 12, wherein the order picking unit has optical display means for displaying the quantity and target container of the article(s) to be picked.  (See Pars. 0014, 0020, 0145; Fig. 5; Ref. Numerals 48(optical display)

With respect to Claim 14, which ultimately depends from independent Claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 and Claim 12 which are incorporated herein by reference.  With respect to Claim 14, Lopes Ribeiro discloses:
Modular storage and order picking system according to claim 12, wherein the conveyor means are configured as rail-guided conveyor devices for storing the storage containers in the through-flow channels of the storage unit and retrieving them therefrom in an automated and computer-controlled manner.	(See Pars. 0014, 0119, 0121, 0122, 0148; Figs. 7, 8; Ref. Numerals 8(storage containers), 9(through-flow channels), 14(conveyor unit), WMS(management computer), "Unit"(storage unit)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes Ribeiro, as applied to the claims set forth above, in view of Martin De Pablo et al (US Patent Application Publication No. 2013/0149080). 
With respect to Claim 6, which depends from independent claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Lopes Ribeiro and Martin De Pablo et al disclose as follows:
Modular storage and order picking system according to claim 1, wherein the through-flow channels are arranged one above the other transversely to the longitudinal direction of the storage unit (See Lopes Ribeiro: Abstract; Pars. 0112-0119, 0143; Figs. 1, 2, 6-8; Ref. Numerals "Unit"(storage unit), 9(through-flow channels) and in a manner inclined relative to the horizontal. (See Martin De Pablo et al: Pars. 0070-0072; Fig. 1; Ref. Numerals 3(through-flow channels)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lopes Ribeiro with the teachings of Martin De Pablo et al to have the through-flow channels inclined relative to horizontal to make it easier to both fill and/or pick the containers from the through-flow channels.  A person with skill in the art would be motivated to incorporate the teachings of Martin De Pablo et al because they are a known work in the same field of endeavor (ie, having inclined shelves that store containers with a picking unit to pick the containers) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 7, which ultimately depends from independent claim 1, Lopes Ribeiro teaches all of the limitations of Claim 1, and Lopes Ribeiro and Martin De Pablo et al together teach all of the limitations of Claim 6, which are incorporated herein by reference.   With respect to Claim 7, Lopes Ribeiro and Martin De Pablo et al disclose as follows:
Modular storage and order picking system according to claim 6, wherein the through-flow channels are arranged in groups or stacks  (See , Lopes Ribeiro:  Abstract; Pars. 0112-0119, 0143; Figs. 1, 2, 6-8; Ref. Numerals "Unit"(storage unit), 9(through-flow channels) inclined in opposite directions. (See Martin De Pablo et al:  Pars. 0070-0072; Fig. 1; Ref. Numerals 3(through-flow channels)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lopes Ribeiro and Martin De Pablo et al with the further teachings of Martin De Pablo et al to have the through-flow channels arranged in groups or stacks and be inclined in opposite directions to make it easier to both fill and/or pick the containers from the through-flow channels.  A person with skill in the art would be motivated to incorporate the teachings of Martin De Pablo et al because they are a known work in the same field of endeavor (ie, having inclined shelves that store containers with a picking unit to pick the containers) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.  The arrangement of the inclination of the shelves would be a design decision made by one with skill in the art based on the particular application and other design considerations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 26, 2022